        Case 1:17-cv-01030-PGG-DCF Document 135 Filed 12/04/18 Page 1 of 2
              Case 1:17-cv-01030-PGG-DCF Document 134 Filed 11/30/18 Page 1 of 2

     ANDERSON KILL
                                                                            A c§f:'ir(ey§Jall\~   Counselors at Law
                                                                                DOCUMENT
     ONE GATEWAY CENTER, SUITE 1510 a NEWARK, NJ 07102                          EILECTRONICALLY FILED
     TELEPHONE: 973-642-5858 a FAX: 973-621-6361                                DOC #: _ _---.:.rl-rlf-+r.,..,._-
     www.andersonkill.com                                                       DATE FILED:

                                                                                            SPudell@andersonkill.com
                                                   MEMu ENDORSED                                        973-642-5877

                                                   Th~ Application is granted.
     Via ECF and Fax                                                                     November 30, 2018
                                                   SOOnDEREO:
     Honorable Paul G. Gardephe, U.S.D.J.
     United States District Court                  Paul   o¾d,!~o.J.
     Southern District of New York
     40 Foley Square, Room 705                     Dated:    ~      )        Jfi ,g,
                                                                        I
     New York, NY 10007

               Re:     Starr Surplus Lines Insurance Company and Houston Casualty Company
                       v. CRF Frozen Foods, LLC, Civil Action No. 17-cv-1030 (PGG)

     Dear Judge Gardephe:

             CRF Frozen Foods, LLC ("CRF"), Starr Surplus Lines Insurance Company
     ("Starr"), and Houston Casualty Company ("HCC") submit this joint letter to report to the
     Court on the progress of additional discovery. This letter updates the parties' last joint
     letter to the Court dated October 12, 2018.

            As Your Honor may recall, on April 11, 2018, Judge Freeman ordered CRF to
     review and produce relevant, non-privileged documents for over a one-year span, that
     are responsive to Phase I of this matter, dated from October 16, 2015 through February
     10, 2017, and further ordered that Starr and HCC search for and produce certain
     documents. 1 As detailed in the parties' prior joint letters to the Court, the parties
     followed up on Judge Freeman's Order,· including by making supplemental productions
     of documents and privilege logs. The content of those prior joint letters to the Court is
     incorporated herein by reference.

            The parties now have completed their respective reviews of the supplemental
     disclosures, including supplemental productions of documents and privilege logs. Based
     on CRF's supplemental productions and disclosures, Starr and HCC have completed
     the supplemental depositions of John Rodacy (ex-President of CRF and 30(b)(6)
     witness), Emily Camp (ex-Director of Quality Systems at CRF and 30(b)(6) witness),
     and Loyd Richardson (ex-Director of Operations at CRF). ·

           Without waiving any arguments, the parties believe that this matter is now ripe for
     the Court to consider whether summary judgment motions are appropriate on Phase I


               On Thursday, May 3, 2018, HCC made a supplemental production and Starr
               represented it was unable to identify any further responsive documents.

 New York, NY c Los Angeles, CAD Stamford, CT Cl Washington, DCC Newark, NJ C Philadelphia, PA
100073787.4
          Case 1:17-cv-01030-PGG-DCF Document 135 Filed 12/04/18 Page 2 of 2
            Case 1:17-cv-01030-PGG-DCF Document 134 Filed 11/30/18 Page 2 of 2
Anderson Kill

      Honorable Paul G. Gardephe, U.S.D.J.
      November 30, 2018
      Page 2

       related matters and, therefore, propose to request a pre-motion conference on cross-
       motions for summary judgment. The parties propose submitting letters to the Court in
       accordance with Rule 4(a) of the Court's Individual Practices by December 18, 2018,
       with opposition letters, if any, to be submitted by December 21, 2018. If the Court
       allows the parties to submit motions for summary judgment, the parties respectfully
       request the opportunity to propose a joint briefing schedule for such motions.

                We thank Your Honor for your consideration.



       Respectfully submitted,


       /s/ Steven J. Pudell
       Steven J. Pudell
       ANDERSON KILL P.C.
       Counsel for CRF Frozen Foods, LLC

       /s/ John A Nadas
       John A Nadas
       CHOATE HALL & STEWART LLP
       Counsel for Starr Surplus Lines Insurance Company

       /s/ Jeffrey S. Weinstein
       Jeffrey S. Weinstein
       MOUND COTTON WOLLAN & GREENGRASS LLP
       Counsel for Houston Casualty Company


       cc: All counsel of record via ECF




       100073787.4
